Title: To George Washington from Lieutenant Colonel John Fitzgerald, 16 February 1778
From: Fitzgerald, John
To: Washington, George



Dear sir
York [Pa.] 16th Feby 1778

I make no doubt but you will be surpriz’d to have a Letter of this date from me at this pla⟨ce.⟩
I was detain’d Nine days on the other side Susquehan⟨ah⟩ for an oppy of crossing it & when I did it was not without great difficulty & some danger.
Upon my arrival here on Saturday after noon, I waited upon Mr Laurens, who (then being much engag’d) asked me to Breakfast next Morning giving me to understand that he had something of Consequence to say to me In the Morng he asked me “if you had ever seen the much talk’d of Letter from Genl Conway to Genl Gates” I answer’d I was certain that you never had, unless, since my departure from Camp—He then said it was now in the Hands of Mr Roberdeau, who (to his knowledge) shew’d it to some & he had reason to believe, to a great many, & that though the Paragraph Quoted by Colonel Wilkinson was not set down Verbatim, yet that in Substance it contain’d that & ten times more. Upon this I determin’d to demand it from Mr Roberdeau in order to let you have a Copy of it. As this Gentleman always Spends Sunday in the most ostensible Acts of public & private Devotion I deferr’d waiting on him ’till this morning when after a short introduction I let him into the intention of my Visit. He assur’d me that he had shewn the Letter only to two, the President & another & gave me his Honor that he had deliver’d it to a french Gentleman by an order from Genl Conway which was sent back after he had crossed Susquehanah—he was full of his Assurances that the Letter did not contain the Paragraph alluded to which gave him infinite Satisfaction, as he entertain’d the highest respect both for you & Genl Gates—he added however that had the Letter remain’d in his possession, he should not have thought himself at Liberty to let a Copy be taken without the consent of the Gentleman who intrusted him with it I told him that as he had pledged his Honor about the delivery of it, I thought it unnecessary to say any more upon that subject—but that I should have thought it my duty to have taken the most effectual means of Procuring a Copy had the Original remain’d in his hands.
I then return’d to Mr Laurens who, (notwithstanding this Gentlemans acknowledged Piety) did not give full credit to his assertions about the delivery of the Letter Mr Laurens then gave me an extract which he had taken from it, which I take the Liberty of inclosing to you the

whole of that Letter I understand was couched in terms of the most bitter Invective of which this is a small Sample.
I inclose you this Abstract rather for your private Information, than with an expectation of its answering any other purpose at this time—As I am of Opinion that the Gentlemen who have been most active in this dirty Business, are by this time heartily Sick of it, & plainly perceive that the Fabric which they were endeavoring to Rear was likely to fall upon their own Heads Mr Laurens’s Sentiments upon the whole of this matter were exceedingly just & deliver’d with the greatest Candor.
I hope your Excellency will excuse the Liberty I have taken upon this occasion & if I have gone too far, that you will impute it to the true Motive.
I sincerely congratulate you upon Mrs Washington’s safe arrival at Camp, be pleas’d to offer my most respectfull Complimts to her.
I shall sett out from this tomorrow by way of Baltimore & am Dear sir with most unfeign’d respect & attachment Your mo. Obed. servant

John Fitzgerald


P.s. I write in so cold a Room that I could scarcely finish.

